Citation Nr: 1101722	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-39 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUE

Entitlement to restoration of Dependency and Indemnity 
Compensation (DIC) benefits for the remarried widow of the late 
Veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The appellant and her spouse, Mr. M.W.R.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late Veteran served on active duty from July 1960 to 
September 1972 in the United States Army.  His military records 
show service in the Republic of Vietnam, for which he was 
decorated with the Combat Infantryman Badge, the Bronze Star 
Medal, and the Army Commendation Medal.

The appellant in the present appeal is the late Veteran's 
remarried widow.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which denied the appellant's claim of entitlement to restoration 
of DIC benefits.

In a November 2010 videoconference hearing, the appellant, 
accompanied by her spouse and representative, appeared before the 
undersigned Veterans Law Judge to present oral testimony in 
support of her appeal.  A transcript of this hearing has been 
associated with the late Veteran's claims file for consideration 
by the Board, along with the transcript of the appellant's RO 
hearing before a Decision Review Officer (DRO), which was 
conducted in August 2009.


FINDINGS OF FACT

1.  The appellant was born in March 1950.

2.  The appellant and the Veteran were legally married in May 
1987.

3.  The appellant's marriage to the Veteran was terminated by his 
death in April 1991, and she was subsequently awarded DIC 
benefits.

4.  The appellant remarried, to Mr. M.W.R., on September [redacted], 
2005, and her DIC benefits were subsequently terminated by VA, 
effective September 1, 2005.  The appellant presently remains 
married to Mr. M.W.R.

5.  At the time of her marriage to Mr. M.W.R., the appellant was 
55 years old.


CONCLUSION OF LAW

The appellant is not eligible for restoration of DIC benefits as 
the remarried widow of a veteran, as a matter of law.  38 
U.S.C.A. §§ 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. §§ 
3.5, 3.50, 3.55 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Veteran

Initially, the Board notes that the Veterans Claims Assistance 
Act (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), is not applicable to the instant appeal.  
The VCAA imposes obligations on VA in terms of its duty to notify 
and assist claimants; however, the VCAA does not affect matters 
on appeal when the issue is limited to statutory interpretation.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCREC 2-2004 
(2004) (holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  As 
discussed in more detail below, the relevant facts are not in 
dispute and the outcome of this appeal rests on the 
interpretation and application of the relevant law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As such, the VCAA does not 
apply.

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  The General Counsel 
reasoned that there was no reasonable possibility that such a 
claim could be substantiated.  VAOPGCPREC 5-2004 (2004).  As 
addressed below, the appellant concedes she was younger than 57 
years old when she remarried her current spouse, Mr. M.W.R.

As a matter of law, her age at the time of remarriage, precludes 
her entitlement to the benefit being sought.  A VCAA notice, 
therefore, is not required.  Livesay v. Principi, 15 Vet App 165, 
178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VCAA 
was not applicable where the outcome was controlled by the law, 
and the facts were not in dispute).  

Factual background

As relevant, certifying documents associated with the claims file 
factually establish that the appellant in the present appeal was 
born in March 1950 and was legally married to the Veteran as of 
May 1987.  The Veteran's official death certificate shows that he 
died in April 1991, of complications related to heart disease.  
At the time of his death, he was service connected for a chronic 
cardiovascular disability.  By rating decision of June 1991, VA 
granted his widow (the appellant) service connection for his 
cause of death and awarded her DIC benefits, effective May 1, 
1991.

In correspondence dated July 1, 2005, and received by VA on July 
6, 2005, the appellant notified VA that she was about to be 
remarried in September 2005.  Her letter, in pertinent part, 
stated as follows:

To The Department of Veterans Affairs:

I am currently receiving [monthly payments of DIC 
benefits from VA as the late Veteran's widow].  I will 
be getting remarried on September [redacted], 2005.  I realize 
that I will no longer be eligible to receive this 
money at the present time. 

Thereafter, a duly registered certificate of marriage establishes 
that on September [redacted], 2005, the appellant legally married Mr. 
M.W.R.  At the time of this marriage, the appellant's age was 55 
years old.  Mr. M.W.R. remains the appellant's spouse at the 
present time.  

In a decision dated January 2006, VA terminated payment of DIC 
benefits to the appellant, effective September 1, 2005, based on 
its review of the claims file indicating that she had remarried 
in September 2005.  Notice of this decision was sent to the 
appellant in January 2006; no timely appeal of this decision was 
initiated and it became final.

In April 2007, the appellant filed a claim with VA for 
restoration of DIC benefits.  At the time of this application, 
she was 57 years old.  Her claim was subsequently denied by VA 
and she initiated the present appeal.  

According to the oral testimonies of the appellant and her 
spouse, Mr. M.W.R., and written statements in support of her 
claim, the appellant alleged that in July 2005, she had a 
telephone conversation with an unidentified VA employee who 
informed the appellant that her receipt of DIC benefits would not 
be terminated or otherwise affected should she remarry in 
September 2005, before reaching the age of 57.  The appellant 
contends that she made her inquiry to VA in good faith, and that 
she should not be penalized for relying upon the VA's employee's 
misrepresentation of the law, as it was reasonable for the 
appellant to assume and expect this VA employee to be fully 
informed of the applicable laws and regulations governing VA 
benefits, including all their recent amendments, and VA should be 
obligated to interpret and apply the law in a manner consistent 
with this employee's statements to the appellant in this regard; 
it was therefore unjust and unfair of VA to subsequently 
terminate her DIC benefits.  She also states that had she been 
correctly informed by this VA employee that the applicable law 
had been revised over one year prior to their telephone 
conversation to preclude payment of DIC benefits to surviving 
spouses who remarry before the age of 57, she would have had 
adequate notice of her option to wait until reaching age 57 
before remarrying in order to qualify for reinstatement of DIC 
benefits.  She and her husband, Mr. M.W.R., contend that the 
appellant, in essence, had detrimentally relied upon the 
assurances of an agent of VA that she would not have her DIC 
benefits terminated if she remarried before the age of 57, and 
that equity and the interests of justice require VA to restore 
payment of her DIC benefits.  They also contend that the laws and 
regulations authorizing the termination of DIC benefits upon the 
remarriage of the Veteran's surviving spouse prior to age 57 
produce an additional adverse effect upon society at large by 
discouraging remarriage and encouraging DIC recipients to 
cohabitate with another person outside of a traditional marital 
relationship, thereby compelling some persons so affected to 
suffer internal conflict by having to engage, or at least 
consider engaging in behavior that may run counter to their own 
personal and individual sense of morality, and that this rule 
should therefore be disregarded in the interests of fostering the 
common good.  The appellant also argues that because she was less 
than two years younger at the time of her remarriage to Mr. 
M.W.R. than the seemingly arbitrary "cut off" age of 57 years 
prescribed by the statute, the interests of equity should permit 
VA to exercise its discretion to have her age at the time of her 
remarriage to be "rounded upwards" to age 57 so as to permit 
her to continue receiving payment of DIC benefits.  Lastly, the 
appellant argues that her award of DIC benefits is derived from 
VA benefits earned by the late Veteran through his combat service 
in the Vietnam War, and that her DIC award should therefore be 
restored in order to honor and recognize the late Veteran's 
heroic service in the defense of his nation.

Analysis: Entitlement to restoration of DIC benefits

DIC is a monthly payment made by VA to a surviving spouse, child, 
or parent due to a service-connected cause of death.  See 38 
U.S.C.A. § 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, a 
surviving spouse means a person of the opposite sex who was 
legally married to a veteran at the time of his or her death, and 
has not since remarried.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 
3.50(b).

Exceptions to the remarriage bar include a voiding or annulment 
of remarriage.  See 38 U.S.C.A. §§ 103(d)(1), 1311(e); 38 C.F.R. 
§ 3.55(a)(1).

An amendment to Title 38 of the United States Code, effective 
January 1, 2004, added an additional exception to the remarriage 
bar for surviving spouse benefits stating that the remarriage of 
the surviving spouse of a veteran after age 57 shall not bar the 
furnishing of specified benefits, such as DIC, to such person as 
the surviving spouse of a veteran.  Pub. L. No 108-183, 117 Stat. 
2653 (2003) (codified at 38 U.S.C.A. § 103(d)(2)(B)).  VA's 
regulations have been amended to reflect this statutory change 
stating that the remarriage of a surviving spouse after the age 
of 57 shall not bar the furnishing of benefits relating to DIC 
compensation under 38 U.S.C.A. § 1311.  71 Fed. Reg. 29082 (May 
19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)).

As a factual matter, the appellant was 55 years old at the time 
of her remarriage to her current spouse, Mr. M.W.R., and 
therefore she does not fall within the exception to the 
remarriage bar for surviving spouses of veterans who remarry 
after age 57.  

The Board acknowledges the appellant's current situation and her 
frustration, as demonstrated by her oral and written statements 
and individual contentions.  Unfortunately, the Board has no 
option but to decide this case in accordance with the applicable 
law.  Thus, the appellant's claim must be denied.  The Board may 
not grant a benefit that the appellant is not eligible to receive 
under statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, 
Congress enacts federal laws authorizing monetary benefits, and, 
unless an individual meets all of the requirements of a 
particular law, he or she is not entitled to the benefit and the 
benefit cannot be awarded, regardless of the circumstances.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the Board, 
while sympathetic to the appellant's arguments, is unable to find 
a legal basis for restoration of payment of DIC benefits.  The 
appellant is respectfully advised that the Board does acknowledge 
the late Veteran's valorous service to his country, and that the 
denial of her claim is in no way intended to impugn or fail to 
recognize his individual sacrifices undertaken in the defense of 
the nation or otherwise dishonor his memory.  Because the 
appellant's claim fails due to the absence of legal merit or lack 
of entitlement under the law, the claim must be denied as a 
matter of law.  Id.

Equitable considerations

The Board acknowledges the appellant's essential arguments that 
her DIC benefits should be restored in the interests of fairness 
and equity and to accord justice.  In this regard, neither the 
Board nor the United States Court of Appeals for Veterans Claims 
(Court) can provide equitable relief.  See Moffitt v. Brown, 10 
Vet. App. 214, 225 (1997) ("[The] Court [and, by extension, the 
Board] is not a [forum] of equity and cannot provide equitable 
relief" (citing Harvey v. Brown, 6 Vet. App. 416, 425 (1994)); 
cf. Suttmann v. Brown,5 Vet. App. 127, 138 (1993) (holding that 
the Board lacks jurisdiction to review the Secretary of VA's 
exercise of 38 U.S.C. § 503(a) to provide equitable relief at his 
discretion).  However, the appellant is hereby advised that she 
is free to directly petition the Secretary of VA for the exercise 
of his discretionary authority to provide equitable relief under 
38 U.S.C. § 503.  See 38 C.F.R. § 2.7 (2010); Taylor v. West, 11 
Vet. App. 436, 440-41 (1998); Zimmick v. West,11 Vet. App. 45, 
50-51 (1998); Moffit, 10 Vet. App. at 225 (citing, inter alia, 
Darrow v. Derwinski, 2 Vet. App. 303, 304-06 (1992) (holding that 
section 503(a) authorizes the Secretary of VA to grant relief 
that is equitable in nature as distinct from the Secretary of 
VA's authority, exercised through Board, to determine entitlement 
to benefits under law)); Erspamer v. Brown, 9 Vet. App. 507, 512 
(1996) (holding that, because authority to grant equitable relief 
under section 503 is discretionary with Secretary, that authority 
does not provide an appropriate ground for the Court [or, by 
extension, the Board] to use as basis for a remand to a 
subordinate forum for its consideration).


ORDER

The claim for restoration of DIC for the remarried widow of the 
Veteran is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


